UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2330




In Re:   NORMAN TYRONE DAIS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (4:03-cr-386-TLW)


Submitted:   March 17, 2009                  Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Norman Tyrone Dais, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norman Tyrone Dais petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion to compel.        He seeks an order from this court directing

the district court to act.             We find there has been no undue

delay in the district court.                Accordingly, although we grant

leave    to    proceed   in    forma   pauperis,     we   deny    the     mandamus

petition.      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in     the    materials

before   the    court    and   argument     would   not   aid    the    decisional

process.

                                                                 PETITION DENIED




                                        2